Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the original filing of 4 December 2018.  Claims 1-5 are pending and have been considered below.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “learning unit” and “estimator” in independent Claim 1 and “factor identifier” in dependent Claim 2 and “correction identifier” in dependent Claims 3 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Applicant’s specification provides sufficient structure for performing the claimed functions, specifically, Figure 6 of Applicant’s drawings shows a controller that includes a central controller with sub-units for each of the learning unit, the estimator, the factor identifier and the correction selector.  Furthermore, Figures 5 and 7 show flow charts describing the equivalent of algorithmic steps for performing the claimed functions.  At least these disclosures in Applicant’s specification describe sufficient structure for performing the claimed functions.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (EP 3,244,329 A2) in view of Regli et al. (US 2009/0319454 A1).

Claim 1. Doyle discloses a manufacturing assistance apparatus comprising: 
a learning unit configured to load a plurality of pieces of actual measurement data, a predictive shimming method to optimize part-to-part alignment (P. 0007) by measuring first and second mating surfaces (P. 0011) 
in each of which a gap and a plurality of parameters are associated with each other, to compute the dimensions of a virtual gap between virtually located parts (bracket and wall) (P. 0008) using engineering modeling data and measurement data for a first part and a second part (P. 0011) The modeling data and the measurement data for the first and second parts is analogous to the plurality of parameters
construct an estimation model on a basis of machine learning …, the gap dimensions are computed to perform virtual part alignments and determine the filler geometry needed to fill gaps between the assembled parts and ensure proper alignment (P. 0009) using a predictive shimming method according to an engineering model, to develop a shimming model (P. 0010) for fabricating a shim fittable between first and second parts using measurement data of the parts and mating surfaces according to the engineering model and the measurement data, using a weighted fit algorithm(P. 0011) Applying a predictive process with a weighted fit algorithm to engineering modeling data (theoretical) data and measurement data (actual data) to form a shimming model is analogous to claimed machine learning because the process uses the engineering model in light of actual data to predict the shim requirements to develop the shimming model, 
the gap being provided between a first workpiece and a second workpiece that eventually structure an airframe of an aircraft and that are eventually fastened to each other, the gap dimensions are calculated to fill gaps and ensure proper alignment between assembled parts (P. 0009)
estimation model estimating the gap from the plurality of parameters, the gap measurements are computed (P. 0008) and estimated for first and second virtual parts surfaces (P. 0011); and 
an estimator configured to derive an estimation value of a length of the gap on which measurement has not yet been performed, gaps are estimated (P. 0011) to ensure that a first part (an end fitting) when attached to a second part (longeron web) in the assembled state will be oriented at a specific angular position in an aircraft frame (P. 0027) to both optimize the final part alignment and minimize gaps between the parts (P. 0034), 
on a basis of the estimation model constructed by the … plurality of parameters, using a predictive shimming method according to an engineering model, to develop a shimming model (P. 0010) for fabricating a shim fittable between first and second parts using measurement data of the parts and mating surfaces according to the engineering model and the measurement data, using a weighted fit algorithm(P. 0011) The modeling data and the measurement data for the first and second parts is analogous to the plurality of parameters.

Doyle does not explicitly disclose … the plurality of pieces of actual measurement data serve as teacher data; derive an estimation value of a length of the gap on which the estimation model constructed by the learning unit …,as disclosed in the claims.  However, in the same field of invention, Regli discloses providing an algorithm for 3D model matching using a small subset of example training models and performing classifications to learn arbitrary classification schemes by adjusting the parameters of a model comparison algorithm to classify models in the appropriate categories by integrating traditional artificial intelligence and machine learning with CAD and shape modeling (P. 0042) and further by conducting experiments using a subset of mechanical part data, e.g. for machined parts to perform casting (P. 0070) The example training models are analogous to the claimed teacher data and the adjustment of the parameters of the model comparison algorithm is analogous to the claimed estimation model constructed by the learning unit.  Therefore, considering the teachings of Regli and Doyle, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine … the plurality of pieces of actual measurement data serve as teacher data; derive an estimation value of a length of the gap on which measurement has not yet been performed, on a basis of the estimation model constructed by the learning unit … with the teachings of Doyle.  One would have been motivated to combine … the plurality of pieces of actual measurement data serve as teacher data; derive an estimation value of a length of the gap on which measurement has not yet been performed, on a basis of the estimation model constructed by the learning unit … with the teachings of Doyle to provide a 

Claim 2. Doyle and Regli disclose the manufacturing assistance apparatus according to claim 1, and Doyle further discloses a factor identifier configured to supply test data that is related to the plurality of parameters, and identify any of the plurality of parameters which has a larger influence on the gap than at least another one of the parameters, a weighted fit algorithm is used to align first measurement data to first engineering location data, the weighted fit algorithm comprising weighting that prioritizes alignment of the key feature with its associated engineering location (P. 0011) using a sequence of weighted fits to prioritize alignment of the parts and surfaces (P. 0034).

Claim 5 discloses a manufacturing assistant apparatus comprising circuitry similar to the manufacturing apparatus, comprising a learning unit and an estimator, claim of Claim 1 and is rejected with the same rationale.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (EP 3,244,329 A2) in view of Regli et al. (US 2009/0319454 A1) and further in view of Bradbury et al. (US 20020059049 A1).

Claim 3. Doyle and Regli disclose the manufacturing assistance apparatus according to claim 1, but, Doyle does not disclose a correction selector configured to select a correction procedure that allows the gap to be closer to an application range in which a previously-created standard shim is available, when the estimation value derived by the estimator falls outside the application range, as disclosed in the claims.  However, Doyle discloses, using measurements of mating surfaces, measurements of mating features and measurements of a key features to ensure that the key feature is correctly oriented once the parts have been assembled with a shim therebetween (P. 0020) using a best fit algorithm to align (P. 0033) both sets of measurements to engineering to optimize the final part alignment rather than simply minimizing gaps between the two parts (P. 0034) after the surfaces are aligned correctly relative to the engineering model, the gap values between these surfaces are recorded and then those values are applied to a nominal interface surface (P. 0050).  In the same field of invention, Bradbury discloses computerized information is used to create a digital model (of a biomedical) device for a final (cosmetic) fit (P. 0063) including related templates, tools or similar hardware to be supplied with the device selected from a range of stock sizes (P. 0064) wherein assemblability is assessed, including geometric tolerances and design clearances to avoid interferences of ordinary mechanical parts as they are being assembled (P. 0068) the parts selected .  Therefore, considering the teachings of Doyle, Regli and Bradbury, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a correction selector configured to select a correction procedure that allows the gap to be closer to an application range in which a previously-created standard shim is available, when the estimation value derived by the estimator falls outside the application range with the teachings of Doyle and Regli.  One would have been motivated to combine a correction selector configured to select a correction procedure that allows the gap to be closer to an application range in which a previously-created standard shim is available, when the estimation value derived by the estimator falls outside the application range with the teachings of Doyle and Regli in order to provide more options to Doyle for selecting shims where stock or standard shims may be used in place of a newly manufactured shim.

Claim 4. Doyle and Regli disclose the manufacturing assistance apparatus according to claim 2, but Doyle does not disclose a correction selector configured to select a correction procedure that allows the gap to be closer to an application range in which a previously-created standard shim is available, when the estimation value derived by the estimator falls outside the application range, as disclosed in the claims.  However, Doyle discloses, using measurements of mating surfaces, measurements of mating features and measurements of a key features to ensure that the key feature is correctly oriented once the parts have .  In the same field of invention, Bradbury discloses computerized information is used to create a digital model (of a biomedical) device for a final (cosmetic) fit (P. 0063) including related templates, tools or similar hardware to be supplied with the device selected from a range of stock sizes (P. 0064) wherein assemblability is assessed, including geometric tolerances and design clearances to avoid interferences of ordinary mechanical parts as they are being assembled (P. 0068) the parts selected according to the best fit from a stock of already-manufactured components or designs (P. 0111).  Therefore, considering the teachings of Doyle, Regli and Bradbury, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a correction selector configured to select a correction procedure that allows the gap to be closer to an application range in which a previously-created standard shim is available, when the estimation value derived by the estimator falls outside the application range with the teachings of Doyle and Regli.  One would have been motivated to combine a correction selector configured to select a correction procedure that allows the gap to be with the teachings of Doyle and Regli in order to provide more options to Doyle for selecting shims where stock or standard shims may be used in place of a newly manufactured shim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696. The examiner can normally be reached 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        2/24/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177